Citation Nr: 1535223	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a jaw disability.

5.  Entitlement to an effective date earlier than October 10, 2013, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of  November 2009, October 2014, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The issues have been recharacterized to comport with the evidence of record.  

During the course of the appeal, relevant service treatment records were added to the Veteran's file.  As a result, the claim, which was previously characterized as a claim to reopen (based on a previous denial of the claim in July 1981), will be reconsidered as an initial claim and has been recharacterized to reflect the Board's de novo review.  See 38 C.F.R. § 3.156(c).

In January 2015, the Veteran filed a timely notice of disagreement with respect to a December 2014 rating decision denying service connection for a neck disability and a jaw disability.  In May 2015, he filed a timely notice of disagreement with an October 2014 rating decision which assigned an effective date of October 10, 2013, to the award of service connection for PTSD.  As a result, those issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The claim for an earlier effective date for service connection for PTSD, as well as the claims for service connection for a lumbar spine disability, a neck disability, and a jaw disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is proximately due to his service-connected hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is competent to testify as to the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).   Thus, his assertions that he has tinnitus are probative evidence of a current disability.  See Hickson, 12 Vet. App. at 253.

Additionally, the Veteran serviced jet engines during service; thus, acoustic trauma during service is conceded.  38 U.S.C.A. § 1154(b).  

The service treatment records do not reflect any reports of tinnitus.  Tinnitus is also not noted on the Veteran's separation examination.

Post-service treatment records include a July 2002 workers' compensation evaluation in which the Veteran denied having tinnitus.  In a December 2004 clinical note, however, he reported having had tinnitus for approximately 20 years, placing the onset of tinnitus in approximately 1984.  

During a July 2010 VA audiology examination, the Veteran reported that he first noticed tinnitus approximately 20 years prior, placing the onset of tinnitus well after his separation from service.  He also informed the examiner that he had not noticed tinnitus while he was in service.  On that basis, the examiner concluded that the Veteran's tinnitus was not directly caused or aggravated by his service, but that it is at least as likely as not secondary to his service-connected hearing loss.  

During a July 2014 VA examination, the Veteran reported an onset of tinnitus during service.  On the basis of the Veteran's reports of in-service onset and his conceded acoustic trauma, the examiner concluded that the Veteran's tinnitus was directly related to his service.  The Board finds, however, that the inconsistency with which the Veteran has reported the onset of his tinnitus diminishes the credibility of his statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  As a result, the July 2014 examination report is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The July 2010 examiner's findings, however, are based upon a personal evaluation of the Veteran, as well as his own professional judgment.  They are uncontradicted by any other probative evidence of record.  As a result, the Board finds that service connection for tinnitus, as secondary to service-connected hearing loss, is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

In his April 2011 substantive appeal, the Veteran requested a hearing before the Board on the issue of entitlement to service connection for a lumbar spine disability.  The hearing has not taken place, and there is no indication that the Veteran withdrew his request.  Remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. § 20.700(a) (2014).  

In January 2015, the Veteran submitted a timely notice of disagreement with respect to the denial of service connection for a neck disability and a jaw disability, as well as the effective date of service connection for PTSD.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing at the RO in accordance with his desire for either an in-person or videoconference hearing, and in accordance with the docket number of his appeal, on the issue of entitlement to service connection for a lumbar spine disability.

2.  Then, issue a SOC for the issues of service connection for a neck disability and a jaw disability, and the effective date of service connection for PTSD.  If the Veteran appeals, return the case to the Board.  

3.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


